NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIPE GOMEZ-ROSALES,                           No.    15-70459

                Petitioner,                     Agency No. A093-485-379

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Felipe Gomez-Rosales, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184–85 (9th Cir. 2006). We deny the petition for review.

      1.     Substantial evidence supports the agency’s determination that Gomez-

Rosales failed to establish extraordinary circumstances related to the delay in filing

or materially changed circumstances affecting his eligibility for asylum that might

excuse the untimeliness of his application. See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R.

§ 1208.4(a)(4), (5); Sumolang v. Holder, 723 F.3d 1080, 1082–83 (9th Cir. 2013)

(reviewing for substantial evidence a changed-circumstances determination based

on undisputed facts); see also Antonio-Martinez v. INS, 317 F.3d 1089, 1093 (9th

Cir. 2003) (“As a general rule, ignorance of the law is no excuse.”).

      2.     Substantial evidence also supports the agency’s conclusion that

Gomez-Rosales failed to establish that he would be persecuted on account of a

protected ground. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (“An

applicant’s claim of persecution upon return is weakened, even undercut, when

similarly situated family members continue to live in the country without

incident . . . .”), superseded by statute on other grounds as stated in Ramadan v.



      1
           Gomez-Rosales did not challenge the denial of his application for
CAT protection before the BIA or this court.

                                          2
Gonzalez, 479 F.3d 646, 650 (9th Cir. 2007) (per curiam); see also Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free

from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Gomez-Rosales’s

withholding of removal claim fails.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3